Title: Benjamin Waterhouse to Thomas Jefferson, 26 March 1813
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          Dear Sir, Boston 26th March 1813
          Your letter of the 9th inst opened to my mind such a train of interesting ideas, that I could not resist writing you this, & enclosing you one of our Boston newspapers, containing a peice under the signature of an “Independent Whig.” It will tend to confirm your opinion of our pretended fautores of science. More than a dozen numbers have preceeded this, some of them calculated to expose the persecuting spirit of our priesthood. While these numbers have been read with avidity, they
			 have stirred up the malice, & given additional venom to the persecution of the author.
          Our college at Cambridge is under the absolute direction of the Essex Junto, at the head of which stands
			 chief Justice Parsons, the Goliah of the Massachusetts Gentile-army, a man as cunning as Lucifer, & about half as good. This man is also at the head of the Corporation of the college. He is not only the soul of that body, but he is the evil councellor, the Ahithophel of the high federal party, while H. G. Otis is the Absalom.
          I rashly ventured to attack this champion of the Phillistines. Nay, I told the Senate, the popular branch of the college government in so many words, in a memorial, that “I hoped to find a stone in the brook for the forehead of my enemy.” The consequence has been that I have been secretly & slowly divested of every college emolument & office, under pretences purely jesuitiene. A medical combination joined this political & college party, & together they have treated me as a similar combination treated our friend Dr Rush, before Porcupine was driven from Philadelphia. This induced me to come forth with a plain narrative of facts in “the Boston Patriot”; and I have enclosed one of the papers, where you will see how it the fate of my intended publication in London. all these things have perhaps wound up my mind to a pitch of resentment, that none but a rich man can express with safety.
          The Medical Society of Massachusetts thwarted my efforts in diffusing vaccination, as early as 1803; & at the head of this opposition stood Dr Eustis. He did & said every thing to discourage the practice. The enmity of this gentleman was blown into rage when you gave me the marine-hospital, & this accounts for all that followed. The confluence of this medical & political enmity has formed a current too strong for me to stem. I cannot live in it; and therefore some of my friends have, without any solicitation on my part, written to President Madison, to know if something cannot be done for my relief: of these Mr Adams & Mr Gerry have been the most zealous. I have not had the courage myself to make any application to the President, from knowing that Dr Eustis had made an impression on his mind to my disadvantage. Still I am aware that if something be not done my enemies will triumph. When Dr Rush was encompassed by his enemies Mr Adams gave him the Treasury of the mint. By the help of this anchor he rode out the storm. Now I, & my friends are thoroughly convinced that unless I have some such anchor, the strong blast from the coast of Essex will while drive me on a Bar where I may be wrecked. I never coveted money. I never wished to be rich. I never loved company or parade. I have devoted my time & powers to matters of public benefit rather than personal advantage. I began the medical school at Cambridge; & commenced & compleated their mineral cabinet. I introduced vaccination, & defended it, in its disputed march, through an host of enemies; & established it in America 30, or 40 years sooner than it would have been;—I reformed a marine hospital that was a sink of filth, drunkenness & disorder; I rendered it a suitable pattern for all others in the country. I encreased the value of the hospital property, & made a saving to its funds of full half
			 my salary annually. I never had a bill, that I approbated, ever refused payment; and yet I have been represented to President Madison as little better than a peculator; & treated accordingly. And now, in the 60th year of my age life, I find myself persecuted by the college, by my medical brethren here, and regarded unfavourably by the administration; that very administration, that I have defended unceasingly for four years past with my pen; while those whom it feeds & cloathest never moved a finger in its support! The federalists have scoffingly remarked these things to me & said—see Republican gratitude! To which I have replied—See how it is possible for a man to sacrifice his interest to his principles!—
          Amidst these trials, I have my consolations. My children are every thing a parent can wish; giving their parents a satisfaction beyond any thing that riches can procure. Another source of consolation
			 is the correspondence of great & good men. Among these is the Sage of Quincy, the venerable Adams. We exchange letters every week or two. In one received lately he says “your enemies are, in their hearts, Rush’s enemies; and for the same reasons medical & political. But you are both too fluent & dextrous with your pens. They dare not attack you openly. They dare not meet you in the field
			 of controversy They have recourse to their sappers & miners. But for this cowardice,  you would soon see Rush’s treatise, and attacked from all quarters, as well as your numbers of the Independent whig.”—He then adds—“I know no two characters more alike than Rush’s & yours. I know not two more—nor two better informed men: nor two better men: yet see the fortunes of you both! The Kingdom of virtue is not of this world: no! nor the Kingdom of
			 science, nor the Kingdom of merit.”—No production literary or philosophical is patronized in Boston, if not written by a federalist.
          We have but one good republican paper in Boston viz the Patriot and altho’ we have several good writers among the Republicans, scarcely one of them will take the pen even to expose falsehood or repel scandal, or correct misrepresentation. I have, for 4, or 5 years past, endeavoured to pour a stream of republican principles upon the wheels of government. The piece signed “Sallust” which happens to be in the enclosed paper may serve as a specimen. We suffer at this head quarters of (Hamilton’s) good principles for want of a good newspaper, constantly supplied with warm & glowing sentiments from the honest American heart; but we are in a degree smothered & overpowered by the English influence, which
			 operates like a deleterious air on our senses.
          I have never seen major Stoddert’s book. It has never made its way to Boston.
			 I was surprized to hear that you had so little to do, or say with the mountain of salt. It rested on my mind that it came from your pen. What reliance have we on past
			 history, if the
			 occurrences of our own days be thus involved in uncertainty?
          Through all the changing Scenes of my doubtful future life, to hear of your health & your happyness will be a cordial to your steady friendBenjn Waterhouse
        